DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant has not amended any of claims and claims 1-19 are pending.


Response to the Applicant’s Arguments/Remarks

Applicant Argument/Remarks Made in Amendment filed on 08/27/2021 with have been fully considered but found not persuasive. Accordingly, this office action is made final.

In response to Applicant’s argument on page 7: “Quan fails to cure the deficiencies of Schouten. The Office action errs in the application of Quan to claim 1. The Office action asserts that Schouten in view of Quan discloses a method of associating and disassociating the RFID tag from the item as part of a new order or inventory transfer request. Office action, page 5. Quan teaches applying a physical RFID tag to a box arriving at a warehouse for tracking purposes, and then removing the RFID tag when the box is leaving the warehouse. Quan, abstract. The Office action misinterprets claim 1. With regards to the association/disassociation of tag names, the tag name/definition is in relation to criteria of the device and is applied to the data within a data depository, it is not a physical tag that is physically applied to the device.”

Firstly, Examiner found Applicant’s argument is contradict itself because ordinary skill in the art would understand that RFID is a physical chip with built-in transponder capable of communicating with other devices such as RFID tag reader to update the status of item FIG. 12) electrically, not just physically removing RFID tags. Thus, the operation of RFID association or disassociation of item in the centralized warehouse data store does not occur by simply removing/attaching the tag on an item physically alone. Quan explicitly teaches reusing the removable and reusable tracking device for inventory processing of a different piece of inventory for the purpose of recycling reasons, not just for an association or disassociation of a particular item (See Quan col. 10, lines 37-39, Quan, col. 21, lines 44-52)

Therefore, applicant’s arguments cited above does not even remotely persuasive. To help understand teachings of Quan, Examiner advise Applicant to review col. 16 and col. 21 where Quan discloses association module configured to disassociate any of association between the reusable tracking device (RFID, a physical device) and particular item at a workstation (e.g., at a “physical device” at physical location) in the inventory management system (e.g., centralized data store system for tracking orders) from a user utilizing a user device (e.g., a person using a “physical device” to operate a physical devices) 
(Quan col. 16, lines 57-64: “The association module 300 may be configured to disassociate any generated associations between the reusable tracking device and the particular item based on receiving a disassociating signal from an operator at a workstation in the inventory management system, from a user utilizing a user device such as an application configured to run on said user device”
Quan, col. 21, lines 44-52: “The process 500 may conclude at 516 by disassociating the RFID tag from the item thereby removing the mapping between the RFID tag, the item, and the order. Once the association between the RFID tag and the item has been removed the RFID tag may be considered idle and ready to be associated with a new item as part of a new order or inventory transfer request within the workspace.”)

See also [FIG. 9], element 906, 910, 908 and FIG 12. Client device communicating over the network with Web Server and Applicant server for associating/disassociating for order tracking)

In response to Applicant’s argument in page 8: “the application of physical RFID tags as taught by Quan does not teach or suggest for each tag assignment criterion satisfied by the client attribute set, associate a corresponding tag name with the client identifier in the tag assignment repository; and (iii) for each tag assignment criterion not satisfied by the client attribute set”

Schouten discloses a method of defining rules (e.g., “assignment criterion”) and applying them on a plurality of tags based on condition defined (e.g., “tag assignment criterion”). In another words, each record in the set of records (e.g., “client attribute set”) can be checked against the conditions defined (e.g., “criterion satisfied by the client”) in the rules and an appropriate tag can be assigned to one or more of the records (e.g., “associate a corresponding tag name with the client identifier”) according to those rules and the record's satisfaction:
(Schouten [0053] Once the rules and tags have been defined 510 and 515, the one or more rules can be applied 520 and one or more tags of the plurality of tags can be assigned 525 to one or more records of the set of records based on the conditions defined in the applied 520 one or more rules. That is, each record in the set of records can be checked against the conditions defined in the rules and an appropriate tag can be assigned to one or more of the records according to those rules and the record's satisfaction of or failure to satisfy the conditions. Applying 520 the rules can be performed periodically, on demand, or upon the occurrence of predefined event or the satisfaction of one or more predefined conditions.)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of Schouten-Quan-Bliss references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the above reasons, it is believed that the rejections should be sustained.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 15, 16, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Schouten et al. US 2019/0179912, hereinafter Schouten in view of Quan et al. US 10,163,071, hereinafter Quan and further in view of Bliss 20170337226, hereinafter Bliss.

As per claim 1, A system for automatic client device fleet partitioning, comprising: a plurality of client devices; a device management server connectable to the client devices and having a tag definition repository, a tag assignment repository and a processor configured to: receive a plurality of tag definitions, each including a tag assignment criterion, for storage in the tag definition repository;  

Schouten discloses a method of applying one or more of the tags to the identified records and presenting the identified record to a user and receiving an indication of tag(s) to be applied (e.g., “receive a plurality of tag definitions”) based on the records management and processing system 305 (e.g., “tag assignment criterion, for storage in the tag definition repository”):
(Schouten [0045] “These actions can include, for example, applying one or more of the tags 425 to the identified records 405 or presenting the identified records to a user and receiving an indication of the tag(s) to be applied. The tag(s) 425 applied to a record can identify or mark that record for further attention to advance the processing of that record.”)
Schouten [0044] “To facilitate definition and use of the tags 425, the records management and processing system 305 can further comprise a tag definition and assignment module 430. Generally speaking, the tag definition and assignment module 430 can comprise one or more applications executed by the records management and processing system 305 and which provide a tag definition and assignment interface 435.”
Schouten [0033] The computer-readable storage media reader 224 can further be connected to a computer-readable storage medium, together (and, optionally, in combination with storage device(s) 220) comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information)

for each of the plurality of client devices, obtain a client identifier and a client attribute set for the respective client device and, for each client device: (i) determine whether the client attribute set satisfies the tag assignment criterion of each tag definition; 

Schouten discloses a method of determining whether each record in the set of records can be checked against the conditions defined in the rules associate with the tag:
(Schouten [0053] Once the rules and tags have been defined 510 and 515, the one or more rules can be applied 520 and one or more tags of the plurality of tags can be assigned 525 to one or more records of the set of records based on the conditions defined in the applied 520 one or more rules. That is, each record in the set of records can be checked against the conditions defined in the rules and an appropriate tag can be assigned to one or more of the records according to those rules and the record's satisfaction of or failure to satisfy the conditions. Applying 520 the rules can be performed periodically, on demand, or upon the occurrence of predefined event or the satisfaction of one or more predefined conditions.)

 (ii) for each tag assignment criterion satisfied by the client attribute set, associate a corresponding tag name with the client identifier in the tag assignment repository; and (iii) for each tag assignment criterion not satisfied by the client attribute set, disassociate the corresponding tag name with the client device identifier in the tag assignment repository; 

With respect to claim 1, Schouten does not explicitly discloses a method of associating/disassociating a corresponding tag name with the client identifier in the tag assignment repository.
However Schouten in view of Quan discloses a method of associating and disassociating the RFID tag from the item as part of a new order or inventory transfer request (e.g., “associate or disassociate a corresponding tag name”):
(Quan, col. 3 lines 45-52: “In an example, an operator processing inventory at an inventory transfer station within a facility may scan or read a machine readable identifier associated with an RFID tag and attach the RFID tag to an item. The operator may scan or read a unique identifier associated with the item. A computer system implementing a management module may associate the item and the RFID tag based on the received identifier information”
Quan, col. 21, lines 44-52: “The process 500 may conclude at 516 by disassociating the RFID tag from the item thereby removing the mapping between the RFID tag, the item, and the order. Once the association between the RFID tag and the item has been removed the RFID tag may be considered idle and ready to be associated with a new item as part of a new order or inventory transfer request within the workspace.”)

Thus, one of ordinary skill in the art would have been motivated to use teachings of Quan, a method of associating/disassociating tags with items for tracking because it provides the most up-to-dated information about the status and location of item. For instance, when the association between the RFID tag and the item has been removed, the RFID tag may be ready to be associated with a new item as part of a new order or inventory transfer request within the workspace. As a result, tag may be reused for a new purpose therefore, it achieves resources saving effect. 

With respect to claim 1, Schouten does not explicitly discloses a method of associating client device attribute such as a control data to a subset of the client devices with a selected tag name to access control data over the network;

receive a command to transmit control data to a subset of the client devices associated with a selected tag name; retrieve, from the tag assignment repository, one or more of the client identifiers associated with the selected tag name; and transmit the control data to the subset of the client devices based on the one or more retrieved client identifiers.  

However, Schouten in view of Bliss discloses a method of using the tag metadata configuration component to allow users to set values for controller-level metadata attributes for individual data tags (e.g., “control data to a subset of the client devices”) that were previously defined by the tag definition component (e.g., “identifies associated with the selected tag name”).
(Bliss [0054] lines 5-16: The tag metadata configuration component 310 also allows the user to set values for these controller-level metadata attributes for individual data tags that were previously defined by the tag definition component 306, or for data logs to be stored on the industrial controller. Turning briefly to FIG. 6, an example, non-limiting interface display 600 for configuration of data tag attributes is illustrated. Interface display 600 can be generated, for example, by user interface component 312. In an example implementation, this example display 600 may be invoked via the control program development interface of the development system 302.)

Thus, one of ordinary skill in the art would have motivated to use teachings of Bliss, a method of allowing the user to set values for controller-level metadata attributes for individual data tags and generate tags on the target interface because it allows display tag to be generated on the target user interface properly based on the target client hardware/software configuration.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Quan and Bliss into the system of Schouten because, they are analogous art as being directed to the same field of endeavor, the system and method of configuring and generating tags/labels for tracking products.

As per claim 2,  The system of claim 1, wherein the control data includes one or more of software for installation at the subset of client devices and operational settings for application at the subset of client devices.  

Schouten and combined do not explicitly discloses a method of using software for installation at the client devices and performing operational settings for controlling the client devices.
However, Schouten in view of Bliss discloses a method of providing an industrial control program development system (e.g., “control data includes one or more of software”) that allows a program developer to select data tags within the program development environment so that the user to define data tags that are to contain respective input, output, or locally generated analog and digital data (e.g., “operational settings for application at the subset of client devices”)
(Bliss [0039] To address these and other issues, one or more embodiments of the present disclosure provide an industrial control program development system that allows a program developer to select data tags within the program development environment for historian data collection. In one or more embodiments, the program development environment allows the user to define data tags that are to contain respective input, output, or locally generated analog and digital data values in connection with execution of the industrial control program.)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bliss into the combined system of Schouten because, teachings of Bliss, providing an industrial control program development system would allow retail control access enhanced levels of information including the product itself and the manufacturer as well as tracking which of the data tags are to be monitored and collected by a separate industrial data historian system.

As per claim 3, The system of claim 1, wherein the processor is further configured to generate the tag name, based on the client attribute set, according to a dynamic tag name definition in the tag definition.  

Schouten and combined do not explicitly discloses a method of generate the tag name, based on the client attribute set.
However, Schouten in view of Bliss discloses a method of allowing user to create tag groups and set common attributes for all tags within the group for associating data collection preferences. Furthermore, user may use tag browser to generate tag by setting attributes of tag name, access rights and etc.:
(Bliss [0057] “In yet another example, some embodiments of the control program development system 302 may allow the user to create tag groups, whereby the user may select tags from one or more different tag categories to be included in a user-defined tag group. Once a tag group is created in this fashion, the user may set common attributes for all tags within the group using a single action by setting a group-level Historize attribute and any associated data collection preferences (e.g., data collection rate, storage destination, etc.).”
Bliss [0073] FIG. 11 is a screenshot of an example tag browser display 1100 that can be generated by the tag browser.
Bliss [0074] The tag window 1104 renders the tags in a list format, where each row corresponds to a data tag and each column represents an attribute of the tag. In the example depicted in FIG. 11, the displayed attributes include the tag name, the access rights for the tag, an indication of whether the tag is set to be historized (based on the metadata attribute) and a description of the tag..)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bliss into the combined system of Schouten because, teachings of Bliss allow users customize each individual tag for specific needs through user interface, which improves user experiences. 

As per claim 4, The system of claim 1, wherein the processor is configured to obtain the client attribute sets by transmitting requests to the client devices.  

Schouten and combined do not explicitly discloses a method of obtaining the client attribute sets from a client device.
However, Schouten in view of Bliss discloses a method of accessing metadata attribute and causes the data historian system to collect and store data associated with the subset of the data items.
(Bliss [0004] the set of data items comprise at least one of data tags or data logs; obtaining, from the industrial controller by the data historian system via the network connection, metadata respectively associated with the set of data items; determining, by the data historian system based on the metadata, a subset of the data items having an associated metadata attribute that is set to a value indicating that data collection is enabled; and updating, by the data historian system based on the metadata, a configuration of the data historian system to cause the data historian system to collect and store data associated with the subset of the data items)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bliss into the combined system of Schouten because, teachings of Bliss allow users customize each individual tag for specific needs through user interface, which improves user experiences of using the system. 

As per claim 5,  The system of claim 1, wherein the processor is configured, in order to associate the corresponding tag name with the client device identifier in the tag assignment repository, to: when the corresponding tag name is not currently associated with the client device identifier, insert the corresponding tag name in the tag assignment repository.

Schouten and combined references do not explicitly discloses a method of associating a corresponding tag name with the client identifier in the tag assignment repository:

However Schouten in view of Quan discloses a method of associating and disassociating the RFID tag from the item as part of a new order or inventory transfer request:
(Quan, col. 3 lines 45-52: “In an example, an operator processing inventory at an inventory transfer station within a facility may scan or read a machine readable identifier associated with an RFID tag and attach the RFID tag to an item. The operator may scan or read a unique identifier associated with the item. A computer system implementing a management module may associate the item and the RFID tag based on the received identifier information”
Quan, col. 21, lines 44-52: “The process 500 may conclude at 516 by disassociating the RFID tag from the item thereby removing the mapping between the RFID tag, the item, and the order. Once the association between the RFID tag and the item has been removed the RFID tag may be considered idle and ready to be associated with a new item as part of a new order or inventory transfer request within the workspace.”)

Thus, one of ordinary skill in the art would have been motivated to use teachings of Quan, a method of associating/disassociating tags with items for tracking because it provides the most up-to-dated information about the status and location of item. 
For instance, when the association between the RFID tag and the item has been removed, the RFID tag may be ready to be associated with a new item as part of a new order or inventory transfer request within the workspace. As a result, tag may be reused for a new purpose therefore, it achieves resources saving effect. 

As per claim 6, The system of claim 1, wherein the processor is configured, in order to disassociate the corresponding tag name with the client device identifier in the tag assignment repository, to: when the corresponding tag name is currently associated with the client device identifier, remove the corresponding tag name from the tag assignment repository. 
 
Schouten and combined references do not explicitly discloses a method of removing the corresponding tag name from the tag assignment repository.
However, Schouten in view of Quan discloses a method of associating and disassociating the RFID tag from the item as part of a new order or inventory transfer request:
(Quan The process 500 may conclude at 516 by disassociating the RFID tag from the item thereby removing the mapping between the RFID tag, the item, and the order. Once the association between the RFID tag and the item has been removed the RFID tag may be considered idle and ready to be associated with a new item as part of a new order or inventory transfer request within the workspace.)

Thus, one of ordinary skill in the art would have been motivated to use teachings of Quan, a method of disassociating tags with items for tracking because disassociated RFID tag may be ready to be associated with a new item as part of a new order or inventory transfer request within the workspace. As a result, tag may be reused for a new purpose therefore, it achieves resources saving effect. 

As per claim 7, The system of claim 1, wherein the processor is further configured to: receive updated tag definitions for storage in the tag definition repository; and responsive to receiving the updated tag definitions, repeat (i) to (iii) for each client device.  

Examiner found claim 7 is an analogues claim of claim 5 and 6 combined because tasks of associating and disassociating tasks are recycling of tags for reuse and therefore it is the combined steps of  (i) thru (iii).

Claim 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schouten in view of Quan, further in view of Bliss and Saito, US 2015/0074114 hereinafter Saito.

As per claim 8, The system of claim 1, wherein the tag assignment criterion includes a statement defining a search pattern.  

Schouten and combined references do not explicitly discloses a method of having tag assignment criterion includes a statement defining a search pattern:
However, Schouten in view of Saito discloses a method of recommending tag by referencing search history count (e.g., “search pattern”) indicating tags having been used for an item searches by users.  (See Saito FIG.2 element 74)
(Saito [0012] In a tag management device according to another aspect of the present invention, the use information may contain a search history indicating tags having been used for an item search by users, and the evaluation unit may count the number of records of the search history corresponding to the category of the target item for each tag, and evaluate a tag with the counted value being a specified threshold or more as a recommended tag. In this case, it is possible to recommend the tag that is used for searches by many users to the offerer of the target item.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Saito into the combined system of Schouten because, teachings of Saito would effectively find tag for the item by referencing the history of usage.

Claim 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schouten in view of Quan, further in view of Bliss and McDonald et al., US 20190213462, hereinafter McDonald.

As per claim 9,  The system of claim 1, wherein the processor is configured to receive the tag definitions via at least one of a tag definition creation interface, and a file containing the tag definitions according to a predetermined syntax.  

Schouten and combined references do not explicitly discloses a method of creating a tag based on tag definitions according to a predetermined syntax.
However, Schouten in view of McDonald discloses a method of using stylesheet to provide the tag template (e.g., “tag definitions according to a predetermined syntax”) for the first step of secure tag generation:
(McDonald [0254] FIG. 25A depicts secure tag 2501, secure tag 2503, and secure tag 2505, each generated using the same style sheet but different data. The stylesheet provides the tag template for the first step of secure tag generation. In some embodiments, the stylesheet describes the class of secure tag. Following receipt of the stylesheet, the tag generation process receives a numeric seed, generates a secure tag layout, and receives tag data, all before generating the final secure tag.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of McDonald into the combined system of Schouten because, teachings of McDonald would effectively allow user to create a tag with a least amount of effort and time, which improves user experiences.

As per claim 10,  A method of automatic client device fleet partitioning, comprising: receiving a plurality of tag definitions, each including a tag assignment criterion, for storage in a tag definition repository of a device management server;   for each of the plurality of client devices, obtaining a client identifier and a client attribute set for the respective client device and, for each client device: (i) determining whether the client attribute set satisfies the tag assignment criterion of each tag definition; (ii) for each tag assignment criterion satisfied by the client attribute set, associating a corresponding tag name with the client identifier in a tag assignment repository of the device management server; and (iii) for each tag assignment criterion not satisfied by the client attribute set, disassociating the corresponding tag name with the client device identifier in the tag assignment repository; receiving a command to transmit control data to a subset of the client devices associated with a selected tag name; retrieving, from the tag assignment repository, one or more of the client identifiers associated with the selected tag name; and transmitting the control data to the subset of the client devices based on the one or more retrieved client identifiers. 

Claims 10 is analogous to claim 1 and is rejected under the same rationale as indicated above.
 
As per claim 11,  The method of claim 10, wherein the control data includes one or more of software for installation at the subset of client devices and operational settings for application at the subset of client devices.  

Claims 11 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 12, The method of claim 10, further comprising generating the tag name, based on the client attribute set, according to a dynamic tag name definition in the tag definition.  

Claims 12 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 13, The method of claim 10, further comprising obtaining the client attribute sets by transmitting requests to the client devices.  

Claims 13 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 14, The method of claim 10, further comprising associating the corresponding tag name with the client device identifier in the tag assignment repository by: when the corresponding tag name is not currently associated with the client device identifier, inserting the corresponding tag name in the tag assignment repository.  

Claims 14 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 15, The method of claim 10, further comprising disassociating the corresponding tag name with the client device identifier in the tag assignment repository by: when the corresponding tag name is currently associated with the client device identifier, removing the corresponding tag name from the tag assignment repository.  

Claims 15 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 16, The method of claim 10, further comprising: receiving updated tag definitions for storage in the tag definition repository; and responsive to receiving the updated tag definitions, repeating (i) to (iii) for each client device.  

Claims 16 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 17, The method of claim 10, wherein the tag assignment criterion includes a statement defining a search pattern.  

Claims 17 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 18, The method of claim 10, further comprising receiving the tag definitions via at least one of a tag definition creation interface, and a file containing the tag definitions according to a predetermined syntax.  

Claims 18 is analogous to claim 9 and is rejected under the same rationale as indicated above.

As per claim 19,  A device management server, comprising: a communications interface connectable to a plurality of client devices via a network; a memory storing a tag definition repository and a tag assignment repository; and a processor connected with the communications interface and the memory, the processor configured to: receive a plurality of tag definitions, each including a tag assignment criterion, for storage in the tag definition repository; for each of the plurality of client devices, obtain a client identifiers and a client attribute sets for the respective client device and, for each client device:   (i) determine whether the client attribute set satisfies the tag assignment criterion of each tag definition; (ii) for each tag assignment criterion satisfied by the client attribute set, associate a corresponding tag name with the client identifier in the tag assignment repository; and (iii) for each tag assignment criterion not satisfied by the client attribute set, disassociate the corresponding tag name with the client device identifier in the tag assignment repository; receive a command to transmit control data to a subset of the client devices associated with a selected tag name; retrieve, from the tag assignment repository, one or more of the client identifiers associated with the selected tag name; and transmit the control data to the subset of the client devices based on the one or more retrieved client identifiers.  

Claims 19 is analogous to claim 1 and is rejected under the same rationale as indicated above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154   

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154